Citation Nr: 1733304	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for gastritis with gastroesophageal reflux disorder.

2.  Entitlement to an evaluation in excess of 20 percent for deep vein thrombosis.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.

4.  Entitlement to an evaluation in excess of 30 percent for atherosclerosis/coronary artery disease with decreased left ventricular ejection fraction.

5.  Entitlement to a compensable evaluation for degenerative joint disease, right finger.

6.  Entitlement to a compensable evaluation for residuals of partial rupture of Achilles tendon, left with residuals of chronic left ankle sprain.

7.  Entitlement to a compensable evaluation for right knee degenerative joint disease.

8.  Entitlement to a compensable evaluation for simple bilateral kidney cysts with right punctate nephrolith in right kidney.

9.  Entitlement to a compensable evaluation for colon polyp.

10.  Entitlement to a compensable evaluation for residuals of melanoma, right foot.

11.  Entitlement to a compensable evaluation for right ear hearing loss.

12.  Entitlement to service connection for left ear hearing loss.

13.  Entitlement to service connection for inservice lab results.

14.  Entitlement to service connection for a right shoulder disability.

15.  Entitlement to service connection for a neck disability.

16.  Entitlement to service connection for tinea pedis, bilateral feet with hyperhidrosis and onychomycosis bilateral great toes.

17.  Entitlement to service connection for a rash of the lower extremities.

18.  Entitlement to service connection for mild degenerative changes of the thoracic spine.  

19.  Entitlement to service connection for an enlarged prostate.

20.  Entitlement to service connection for residuals of a left hamstring strain.

21.  Entitlement to service connection for a left knee disability.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 17, 1981, to January 31, 2009.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2011, the Veteran initiated an appeal of a March 2011 rating decision by filing a Notice of Disagreement.  See 38 C.F.R. § 20.200.  In this decision the RO denied entitlement to service connection for traumatic brain injury and for a deviated nasal septum.  In January 2013, the RO issued the Veteran a Statement of the Case with respect to these issues.  However, as there is no indication that the Veteran perfected the appeal by filing a Substantive Appeal, these issues are not properly before the Board and will not be further addressed.  Id. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently resides overseas in South Korea.  In February 2015, he requested to attend a Board video conference hearing at the RO in Phoenix, Arizona.  The AOJ notified him in a February 2015 letter that his name had been placed on the list of veterans requesting a Travel Board hearing.  By letter dated in March 2015, the Veteran informed the RO that he was requesting a Board video conference hearing and not a Travel Board hearing.  He also requested that he be given at least 90 days' notice of the hearing since he had to make international travel arrangements and since it takes approximately 30-45 days for mail to reach him from the United States.  

The Veteran was subsequently scheduled to attend a Board video conference hearing at the Phoenix, Arizona, RO in June 2017.  He was initially issued a letter notifying him of the time and date of the hearing in April 2017, but this letter was returned as undeliverable.  He was thereafter issued a follow up letter in May 2015, but this was a mere three weeks before the scheduled hearing.  Considering the Veteran's report that it takes approximately 30-45 days to receive mail from the United States, it is likely that the date of the hearing preceded the date that he received notice of the hearing.  Thus, in order to ensure fulfillment of the Veteran's due process rights, he should be afforded the opportunity for a new Board video conference hearing with adequate notice of the time, date and location of the hearing.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2016).  Adequate notice in this case requires 90 days advance notice, as per the Veteran's request.    

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the Veteran for a Board video conference hearing in Phoenix, Arizona, pursuant to his request.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 90 days prior to the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




